Citation Nr: 0125608	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-23 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran's appeal of the effective date of the 
grant of service connection for post traumatic stress 
disorder (PTSD) was timely.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from June 1967 to January 
1969.  


FINDINGS OF FACT

1.  In March 1995, the RO notified the veteran that it had 
granted service connection for his PTSD and assigned a 30 
percent rating, effective July 12, 1991. 

2.  In April 1995, the veteran filed a notice of disagreement 
with the RO's March 1995 decision as to the rating 
percentage.    

3.  The RO did not receive a written communication from the 
veteran expressing his dissatisfaction or disagreement with 
the assigned effective date of the grant of service 
connection for PTSD  within one year following the date of 
the letter notifying him of that decision.


CONCLUSION OF LAW

A timely notice of disagreement as to the assigned effective 
date of service connection for PTSD in the March 1995 rating 
decision was not filed, and the decision is final. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Factual Background

The veteran filed a claim for service connection for PTSD in 
February 1988.  In a rating decision dated in July 1988, the 
RO denied service connection for PTSD.  The veteran filed a 
notice of disagreement as to this decision in August 1988.  
The RO issued a statement of the case in September 1988.  The 
veteran did not pursue this appeal.

In October 1989, the veteran sought to reopen his claim for 
service connection for PTSD.  In March 1990, the RO informed 
the veteran that the one-year appeal period had expired and 
explained that new and material evidence must be submitted to 
reopen his claim.  

In July 1991, the veteran requested that his claim for 
service connection for PTSD be reopened.  In a rating 
decision dated in August 1991, the RO confirmed the prior 
denial of service connection for PTSD.  The veteran filed a 
notice of disagreement in October 1991 and perfected his 
appeal to the Board in 1992.  He testified at a personal 
hearing in July 1992, during which he detailed the stressors 
which had caused his PTSD and his current mental condition.                                     

In a rating decision dated in March 1995, the RO granted 
service connection for PTSD and assigned a 30 percent rating, 
effective July 12, 1991, the date of the veteran's request to 
reopen his claim.  In April 1995, the veteran filed a notice 
of disagreement in which he sought a total evaluation for 
PTSD.  The veteran was provided a statement of the case in 
May 1995.  

The veteran testified at a personal hearing in July 1995.  
His representative stated that the veteran was seeking a 
total evaluation for PTSD.  The veteran detailed the 
treatment he had received for his PTSD, the degree of 
severity of his PTSD, and the effect his PTSD had had on his 
employability and interpersonal relationships.  The veteran 
perfected his appeal to the Board in July 1995.

In a decision dated in December 1997, the Board remanded the 
veteran's claim to the RO and instructed it to schedule the 
veteran for a VA psychiatric examination and to then 
reevaluate the veteran's claim for PTSD.  A VA psychiatric 
examination of the veteran was conducted in March 1998.  In a 
rating decision dated in September 1998, the RO increased the 
veteran's rating for PTSD from 30 percent disabling to 100 
percent disabling, effective July 12, 1991.  

In statements dated in September 1998 and December 1998, the 
veteran sought an effective date prior to July 12, 1991 for 
his service-connected PTSD.  In a letter dated in February 
1999, the RO informed the veteran that his September 1998 
statement was not a timely notice of disagreement as to the 
effective date of service connection for PTSD.  The veteran 
filed a notice of disagreement in September 1999 as to this 
issue.  The RO issued a statement of the case in October 
1999.  In a letter dated in April 2001, the RO informed the 
veteran that it would accept a statement by the veteran dated 
in December 1999 in lieu of a VA Form 9, Appeal to the Board.  


Pertinent Criteria

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following notice of an adverse determination, of 
a notice of disagreement and, following issuance of a 
statement or supplemental statement of the case, an adequate 
substantive or formal appeal. 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202 (2000). 

Except in the case of simultaneously contested claims, the 
claimant or representative must file a notice of disagreement 
within one year from the date the agency of original 
jurisdiction mailed its notice of the determination, which is 
presumed to be the same as the date of the letter itself. 38 
C.F.R. § 20.302.  If a notice of disagreement is not received 
in that time, the determination is final.  

Analysis

The veteran seeks an effective date prior to July 12, 1991 
for service connection for PTSD.  He claims that he filed a 
notice of disagreement in December 1998 as to the effective 
date of the RO's September 1998 rating decision in which the 
rating for the veteran's PTSD was increased from 30 percent 
disabling to 100 percent disabling. 

The March 1995 rating decision, in which service connection 
was initially granted for PTSD, determined the effective date 
of the service connection grant.  The veteran did not submit 
any correspondence that may be interpreted as a notice of 
disagreement to the assigned effective date of the grant of 
service connection within one year of the March 1995 rating 
decision.  Therefore, the decision became final.  38 U.S.C.A. 
§ 7105(b), (c); 38 C.F.R. § 20.302(a); see Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

The September 1998 rating decision granted a 100 percent 
rating for the veteran's PTSD, but it did not establish the 
effective date of service connection for PTSD.  The effective 
date of service connection for PTSD was determined by the 
March 1995 decision.  The 100 percent grant of the September 
1998 rating decision was assigned for the entire service-
connected period.  Consequently, neither the veteran's 
September 1998 statement nor his December 1998 statement can 
now be construed as a notice of disagreement as to the 
effective date of service connection for PTSD because such 
notice of disagreement was required to be filed within one 
year of notification of the March 1995 rating decision, which 
established the effective date for service connection. 
 
The Court has held that 38 C.F.R. § 3.109(b) authorizes the 
RO and the Board to extend the time limit for filing a notice 
of disagreement or accepting an untimely notice of 
disagreement.  See id.  However, the Court has pointed out 
that there is no legal entitlement to an extension, and the 
decision is within VA's sole discretion.  Corry v. Derwinski, 
3 Vet. App. 231, 235 (1992).  The veteran has argued that he 
received inadequate representation and that his initial 
medical examination was inadequate.  The Board is not 
persuaded by these arguments because neither of these 
contentions provides a basis to extend the timeframe in this 
case.  The veteran was informed of his rights and 
obligations, yet he decided not to appeal.  Thus, the Board 
finds that the veteran has not put forth good cause for an 
extension of the time limit for filing a notice of 
disagreement.  In the absence of good cause, the Board 
declines to extend the time limit for the filing of the 
veteran's notice of disagreement.  

Accordingly, the Board finds that neither the veteran's 
September 1998 statement nor his December 1998 statement 
expressing disagreement with the effective date of service 
connection for PTSD were filed in a timely manner, and that 
the RO's decision of March 1995 is final.  In the absence of 
a timely appeal, the Board does not have jurisdiction.   
Barnett v. Brown, No. 95-7058 (U.S. Ct. App. Fed. Cir. May 6, 
1996).  


ORDER

The appeal is dismissed.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

